United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40017
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS RESENDEZ PAZ, JR.,

                                      Defendant-Appellant.

                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-57-2
                      ---------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges

BY THE COURT:

     Jesus Resendez Paz, Jr. (“Resendez”), federal prisoner

# 55494-079, has filed an appeal from the district court’s denial

of his motion for transcripts at the government’s expense.

Resendez moves in this court for transcripts and for the

appointment of counsel.

     Because Resendez does not have a 28 U.S.C. § 2255 motion, or

any other action, pending in the district court, he is not

entitled to transcripts or to appointed counsel.     See Walker v.

United States, 424 F.2d 278, 278-279 (5th Cir. 1970); Harless v.

United States, 329 F.2d 397, 398-399 (5th Cir. 1964).        For the

same reasons, Resendez’s appeal of the district court’s denial of
                            No. 03-40017
                                - 2 -

transcripts is without an arguable basis and is frivolous.        See

5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Under Fifth Circuit Rule 42.2, an appeal will be

dismissed if it appears to the court, upon hearing of "any

interlocutory motion," that the appeal is frivolous and entirely

without merit.   5TH CIR. R. 42.2.   Accordingly, the appeal is

DISMISSED.

     MOTIONS DENIED; APPEAL DISMISSED.